DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28, 29, 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 of U.S. Patent No. 10441359. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim(s) is/are broader than the corresponding claim(s) in the reference patent and thus the corresponding claim(s) is/are a species of the more generic instant claim(s). It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 21, 28 are not patentably distinct from U.S. Patent No. 10441359 claim 1.
Claims 29, 36 are not patentably distinct from U.S. Patent No. 10441359 claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21-23, 25-26, 28-31, 33-34, 36-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell (US 5642370 A; 6/24/1997; cited in IDS) in view of Cattaneo (US 20110218524 A1; 9/8/2011; cited in IDS).
Regarding claim 21, Mitchell teaches a system comprising:
a first laser source configured to generate a first laser energy (Fig. 5-6; Col. 6 lines 3-13);
a second laser source configured to generate a second laser energy (Fig. 5-6; Col. 6 lines 3-13).
Mitchell does not teach an analyzer configured to receive feedback based at least in part on one or more of the first laser energy or the second laser energy from a target object, and generate an output relating to a characteristic of the target object; and

However, Cattaneo teaches in the same field of endeavor (Abstract) an analyzer configured to receive feedback based at least in part on one or more of the first laser energy or the second laser energy from a target object, and generate an output relating to a characteristic of the target object ([0024]-[0025]); and
a controller configured to determine the characteristic of the target object based on an output from the analyzer ([0024]-[0025]). 
Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Mitchell to include these features as taught by Cattaneo because this prevents “unintentional damage to healthy tissue” ([0024]).
Regarding claim 22, in the combination of Mitchell and Cattaneo, Mitchell teaches wherein the first laser energy includes a first laser pulse train with a first pulse repetition rate, and the second laser energy includes a second laser pulse train with a second pulse repetition rate (Fig. 5-6; Col. 6 lines 3-13).
Regarding claim 23, in the combination of Mitchell and Cattaneo, Mitchell teaches wherein the first laser energy is discharged from an output of the system before the second laser energy is output from the system (Fig. 5-6; laser 1 first pulse is output prior to laser 2’s first pulse in Fig. 6).
Regarding claim 25, in the combination of Mitchell and Cattaneo, Mitchell teaches wherein the first laser energy and the second laser energy are combined into a single output laser energy (Fig. 5-6; Col. 6 lines 3-13).
Regarding claim 26, in the combination of Mitchell and Cattaneo, Mitchell teaches wherein the first laser energy includes a first laser pulse train with a first pulse repetition rate, the second laser energy includes a second laser pulse train with a second pulse repetition rate, and the first laser energy and the second laser energy are temporally offset (Fig. 5-6; Col. 6 lines 3-13; laser 1 first pulse is output prior to laser 2’s first pulse in Fig. 6).
Regarding claim 28, the combination of Mitchell and Cattaneo teaches wherein the first laser energy and the second laser energy are configured to be generated based on the characteristic of the target object (Cattaneo [0025]).
Regarding claim 29, Mitchell teaches a controller for a system (Fig. 1; Col. 3 line 56), the system including a first laser source, a second laser source (Fig. 5-6), wherein the controller is configured to:
cause the first laser source to generate a first laser energy (Fig. 5-6; Col. 6 lines 3-13);
cause the second laser source to generate a second laser energy (Fig. 5-6; Col. 6 lines 3-13).
Mitchell does not teach an analyzer and control the analyzer to receive feedback based at least in part on one or more of the first laser energy or the second laser energy from a target object and to generate an output relating to a characteristic of the target object; and 
determine the characteristic of the target object based on the output from the analyzer. 

determine the characteristic of the target object based on the output from the analyzer ([0024]-[0025]). 
Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Mitchell to include these features as taught by Cattaneo because this prevents “unintentional damage to healthy tissue” ([0024]).
Regarding claim 30, in the combination of Mitchell and Cattaneo, Mitchell teaches wherein the controller is configured to control the first laser source to generate the first laser energy with a first laser pulse train and a first pulse repetition rate, and configured to control the second laser source to generate the second laser energy with a second laser pulse train and a second pulse repetition rate (Fig. 5-6; Col. 6 lines 3-13).
Regarding claim 31, in the combination of Mitchell and Cattaneo, Mitchell teaches wherein the controller is configured to cause the first laser energy to be discharged form an output of the system before the second laser energy is output from the system (Fig. 5-6; laser 1 first pulse is output prior to laser 2’s first pulse in Fig. 6).
Regarding claim 33, in the combination of Mitchell and Cattaneo, Mitchell teaches wherein the controller is configured to control the system to combine the first 
Regarding claim 34, in the combination of Mitchell and Cattaneo, Mitchell teaches wherein the controller is configured to control the first laser source to generate the first laser energy with a first laser pulse train and a first pulse repetition rate, and configured to control the second laser source to generate the second laser energy with a second laser pulse train and a second pulse repetition rate, and the controller is configured to cause the first laser energy and the second laser energy to be temporally offset (Fig. 5-6; Col. 6 lines 3-13; laser 1 first pulse is output prior to laser 2’s first pulse in Fig. 6).
Regarding claim 36, in the combination of Mitchell and Cattaneo, Mitchell teaches wherein the controller is configured to cause the first laser energy and the second laser energy to be generated based on the characteristic of the target object (Cattaneo [0025]).
Regarding claim 37, Mitchell teaches a system comprising:
a first laser source configured to generate a first laser energy with a first laser pulse train and a first pulse repetition rate (Fig. 5-6; Col. 6 lines 3-13);
a second laser source configured to generate a second laser energy with a second laser pulse train and a second pulse repetition rate (Fig. 5-6; Col. 6 lines 3-13).
Mitchell does not teach an analyzer configured to receive feedback based at least in part on one or more of the first laser energy or the second laser energy from a target object, and generate an output relating to a characteristic of the target object; and

However, Cattaneo teaches in the same field of endeavor (Abstract) an analyzer configured to receive feedback based at least in part on one or more of the first laser energy or the second laser energy from a target object, and generate an output relating to a characteristic of the target object ([0024]-[0025]); and
a controller configured to determine the characteristic of the target object based on the output from the analyzer ([0024]-[0025]).
Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Mitchell to include these features as taught by Cattaneo because this prevents “unintentional damage to healthy tissue” ([0024]).
In the combination of Mitchell and Cattaneo, Mitchell teaches wherein the first pulse repetition rate and the second pulse repetition rate are temporally offset (Fig. 5-6; Col. 6 lines 3-13; laser 1 first pulse is output prior to laser 2’s first pulse in Fig. 6).
Regarding claim 38, the combination of Mitchell and Cattaneo teaches wherein the target object is a kidney stone (Cattaneo [0061]) or a bladder stone.
 
Claim(s) 24, 27, 32, 35, 39, 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell and Cattaneo as applied to claims 23, 25, 31, 34, 37 above, and further in view of Weir (US 20080226029 A1; 9/18/2008; cited in IDS).
Regarding claim 24, the combination of Mitchell and Cattaneo does not teach wherein an energy level of the second laser energy is greater than an energy level of the first laser energy. However, Weir teaches in the same field of endeavor (Abstract; [0046]) wherein an energy level of the second laser energy is greater than an energy level of the first laser energy ([0023]; [0046]-[0047]; different laser sources are used and there are different power levels for each laser source such as for aiming/imaging (reads on first laser energy) and a higher power level for therapeutic beams for destroying tissue/stones (reads on second laser energy)). Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Mitchell and Cattaneo to include this feature as taught by Weir because this enables multiple functions for the system, namely to confirm treatment region prior to applying therapeutic energy ([0047]).
Regarding claim 27, the combination of Mitchell and Cattaneo does not teach wherein a laser energy pulse having an energy level greater than the single output laser energy is configured to be output from the system after the single output laser energy is output from the system. However, Weir teaches in the same field of endeavor (Abstract; [0046]) wherein a laser energy pulse having an energy level greater than the single output laser energy is configured to be output from the system after the single output laser energy is output from the system ([0023]; [0046]-[0047]; different laser sources are used and there are different power levels for each laser source such as for 
Regarding claim 32, the combination of Mitchell and Cattaneo does not teach wherein an energy level of the second laser energy is greater than an energy level of the first laser energy. However, Weir teaches in the same field of endeavor (Abstract; [0046]) wherein an energy level of the second laser energy is greater than an energy level of the first laser energy ([0023]; [0046]-[0047]; different laser sources are used and there are different power levels for each laser source such as for aiming/imaging (reads on first laser energy) and a higher power level for therapeutic beams for destroying tissue/stones (reads on second laser energy)). Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Mitchell and Cattaneo to include this feature as taught by Weir because this enables multiple functions for the system, namely to confirm treatment region prior to applying therapeutic energy ([0047]).
Regarding claim 35, the combination of Mitchell and Cattaneo does not teach wherein the controller is further configured to cause the system to output a laser energy pulse having an energy level greater than the single output laser energy after the single output laser energy is output from the system. However, Weir teaches in the same field of endeavor (Abstract; [0046]) wherein a laser energy pulse having an energy level 
Regarding claim 39, the combination of Mitchell and Cattaneo does not teach wherein an energy level of the second laser energy is greater than an energy level of the first laser energy. However, Weir teaches in the same field of endeavor (Abstract; [0046]) wherein an energy level of the second laser energy is greater than an energy level of the first laser energy ([0023]; [0046]-[0047]; different laser sources are used and there are different power levels for each laser source such as for aiming/imaging (reads on first laser energy) and a higher power level for therapeutic beams for destroying tissue/stones (reads on second laser energy)). Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Mitchell and Cattaneo to include this feature as taught by Weir because this enables multiple functions for the system, namely to confirm treatment region prior to applying therapeutic energy ([0047]).
Regarding claim 40, the combination of Mitchell and Cattaneo does not teach wherein a laser energy pulse having an energy level greater than an energy pulse of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/Primary Examiner, Art Unit 3792